TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00412-CV



                    Dan G. Bach and DGB Technologies, Inc., Appellants

                                                 v.

                                   Steven L. Adam, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           NO. 266,343-A, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Dan G. Bach has notified this Court that he has filed for bankruptcy under

chapter 11 (docket number 04-19946, United States Bankruptcy Court, District of Arizona). See

Tex. R. App. P. 8.1. In accordance with the automatic stay under federal law and the state rules of

appellate procedure, this appeal is suspended until an event occurs that would allow the appeal to

be reinstated. 11 U.S.C. § 362; Tex. R. App. P. 8.2. Any party may move for reinstatement when

and if appropriate. See Tex. R. App. P. 8.3. Failure to notify the Court of an event allowing

reinstatement will result in dismissal for want of prosecution.




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: January 27, 2005
2